 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STRIKE 3 HOLDINGS, LLC,                         No. 1:18-cv-01088-MCE-CKD
12                       Plaintiff,
13            v.                                      ORDER
14    JOHN DOE subscriber assigned IP address
      108.248.56.16,
15
                         Defendant.
16

17          On November 8, 2018, plaintiff filed an application seeking an additional sixty days to

18   effectuate Rule 4(m) service on defendant. (ECF No. 11.) However, the court granted plaintiff’s

19   previous Ex Parte Application for Leave to Serve a Third Party Subpoena, without permitting

20   formal service. (See ECF No. 10 at 5-6.) Additionally, the court otherwise set a timeframe for

21   the limited service it has permitted. (Id.)

22          Accordingly, IT IS HEREBY ORDERED that plaintiff’s Ex Parte Application for

23   Extension of Time Within Which to Effectuate Service on John Doe Defendant (ECF No. 11) is

24   DENIED as moot.

25   Dated: November 13, 2018
                                                    _____________________________________
26
                                                    CAROLYN K. DELANEY
27                                                  UNITED STATES MAGISTRATE JUDGE

28
                                                      1
